                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER M. FISHER,1

                                 Plaintiff,                                OPINION AND ORDER
        v.
                                                                                  17-cv-743-slc
TIMOTHY A. DOUMA, Warden; LARRY W. FUCHS,
Security Director; DIANE M. FLADHAMMER, Housing
Unit Manager; BRETT L. SUTTON, Food Service
Administrator; HAZEL RITCHART, Food Service CFSL;
S. GOODMAN, Institution Complaint Examiner; and
VANBEAK, correctional officer.

                                 Defendants.



        Pro se plaintiff Christopher Fisher filed this civil lawsuit pursuant to 42 U.S.C. § 1983,

claiming that the defendants, all employees of New Lisbon Correctional Institution (NLCI)

violated his First Amendment rights by retaliating against him for complaining about sexual

harassment. Most recently, the parties consented to magistrate judge jurisdiction and this case

was referred to me on September 5, 2018. (Dkt. 14.) For the reasons that follow, I am

dismissing all of Fisher’s claims.

                                      ALLEGATIONS OF FACT2

I.      Parties

        At all times relevant to his complaint, plaintiff Christopher Fisher was incarcerated at

NLCI.




1
  Throughout his complaint, which was prepared by jailhouse lawyer Oscar M cM illian, plaintiff spells his
last name “Fisher.” (See dkt. 1.) All of the official documents submitted with the complaint, refer to
plaintiff as “Fischer.” (See dkt. 1-1, passim.) M cM illian probably got it wrong, but plaintiff signed and
verified the complaint as correct, so I will refer to him as “Fisher” in this order.

2
 In addressing any pro se litigant’s complaint, I must read the allegations generously. Haines v. Kerner, 404
U.S. 519, 521 (1972). Therefore, for purposes of screening, I assume the truth of the allegations in
Fisher’s complaint, unless otherwise noted.
       The eight defendants all are NLCI employees: Warden Timothy Douma; Security

Director Larry Fuchs; Housing Unit Manager Diane Fladhammer; SPN Investigator Captain

Ralph; Food Service Administrator Brett Sutton; Food Services Staff Member Hazel Ritchart;

Institution Complaint Examiner (ICE) S. Goodman; and Correctional Officer Vanbeak.




II.    Sexual Harassment in the Food Service Department

       In December of 2015, Fisher and another inmate with the last name Tallie worked

together in NLCI’s food service department. Rumors were swirling that Fisher and Tallie

engaged in sexual acts together while working, which led other inmate workers to harass them

through name calling. On December 29, 2015, Fisher met with defendant Ritchart, at which

point Fisher claims that he lodged a Prison Rape Elimination Act (PREA) complaint. Fisher

specifically reported to Ritchart that other inmates – Parham, King and Justin – had been calling

him names, including “fag,” “punk,” and “dick sucker,” and that another inmate had threatened

him with sexual assault. Fisher also told Ritchart that these inmates were responsible for

spreading the rumor that Fisher and Tallie had been engaging in sexual acts together in the food

locker. Ritchart responded that she had heard rumors about Fisher and Tallie. Ritchart assured

Fisher that she would discuss his complaint with Sutton, the food service supervisor.

       That same day, Ritchart wrote up an Incident Report about that conversation. (Pl. Ex.

A/5-A/7 (dkt. 1-1) at 5-7.) In that report, she wrote that another inmate reported seeing Tallie

and Fisher engaging in sexual contact in the food storage area on December 20, 2015, and that

she spoke with Fisher, who denied the encounter. Ritchart wrote that she was forwarding her




                                               2
report to PREA investigators to follow up. Ritchart’s report omitted Fisher’s complaint that he

was being harassed by other inmates.

       On January 3, 2016, Fisher and Tallie were placed on Temporary Lock-Up (TLU) status

in the segregation unit, pending a PREA investigation of Fisher and Tallie, and of Fisher’s

complaints about harassment. On January 8, 2016, Captain Fladhammer interviewed Fisher.

Fladhammer told Fisher that she was believed the claims that he and Tallie were engaging in

sexual acts, and she did not believe Fisher’s assertions that he had been harassed. While Fisher

attempted to explain that he really had been harassed, Fladhammer stated that no one from the

food service department had ever reported the harassment that Fisher claimed was occurring.

Fisher told Fladhammer that she should interview inmate Dennis Jones, who had witnessed

months of harassment.

       On January 15, 2016, Fladhammer interviewed Fisher a second time, at which point she

told him that she was going to release him from TLU status back into general population. Fisher

asked her where he would be placed, apparently because he was worried about being placed near

Parham, King, and Justin after he had implicated them in his PREA grievance. Fladhammer told

Fisher that general population was appropriate because she did not find credible any of the

allegations of harassment – not Fisher’s allegations, and not those of the inmates who

corroborated Fisher’s story. Fladhammer added that she believed the type of treatment Fisher

received was normal for gay inmates to receive. Ultimately, Fladhammer closed the PREA

investigation because the claims were unsubstantiated, both with respect to Fisher’s allegations

about harassment and the other inmates’ report that Fisher and Tallie had engaged in sexual acts




                                               3
in the food service department. Fisher was released from TLU on January 19, and he returned

to work on January 20, 2016.

       When Fisher returned to work in the food service department, he still had to deal with

crude comments and harassment. For example, inmate Jones told Fisher that defendant CO

Vanbeak had commented that the PREA investigation lacked evidence because “Fisher had

swallowed it all.” Ritchart told Fisher that she wrote up an incident report about a correctional

officer making comments about Fisher’s homosexual lifestyle; it appears that she was referring

to Vanbeak’s comment. Fisher was growing more concerned about his safety, so he told the

bakery teacher, Anita Jappe, that the environment the correctional officers created seemed

hostile to members of the LGBTQ population. Jappe admitted overhearing comments made by

staff members while Fisher had been in TLU, and shared her belief that other staff had heard

similar comments. Jappe further agreed that Vanbeak was primarily responsible for the offensive

comments. However, nothing was done in the food service department to address Fisher’s

concerns.

       On January 25, 2016, Fisher met with an NLCI psychologist, Denise Romanow. Fisher

reported feeling immense stress as a result of the false rumors that were spreading in the food

service department as well as his housing unit. Fisher further told Romanow that he would like

to be transferred to another housing unit to avoid bullying.

       On February 16, 2016, Fisher received a conduct report charging him with lying and

unauthorized transfer of property based on his receipt of property that someone else had stolen

from the kitchen. Fisher did not contest the charges and he was found guilty of both charges the

next day. On February 19, 2016, Ritchart fired Fisher from his job in the kitchen, based on the



                                               4
conduct report and on Fisher’s unsatisfactory job performance review. Fisher filed a grievance

about this decision. ICE Goodman investigated and interviewed Ritchart about the decision.

(See dkt. 1-1 at 35-26.)

          Goodman recommended dismissal of Fisher’s grievance:

                This ICE notes, on the DOC-780A, Ms. Ritchart states “Mr.
                Fisher was given a conduct report for receiving stolen property.
                The property came from the kitchen. Even though Mr. Fisher
                didn’t take the property from the kitchen it is still a work related
                conduct report.” This ICE notes I/M Fischer did not contest the ticket
                and he was found guilty of . . . Lying and . . . Unauthorized
                transfer or property.

                According to DAI Policy #309 00.01
                IV Work Removal or Refusals
                B. Removal by Work Supervisor
                1. An inmate may be removed from his current assignment after
                any one of the following takes place and with Department Head
                approval.
                a. An unsatisfactory performance evaluation.
                b. A finding of guilt on a work related conduct report.


(Id. at 35 (emphasis added).) Goodman’s decision was upheld on appeal, with the corrections

complaint examiner finding that “The institution acted appropriately and within the code.” (Id.

at 39.)

          On March 8, 2016, Fisher met with Dr. Romanow to report that he had been moved to

a different housing unit as requested, but that his new unit housed two of the individuals

responsible for starting the rumors about him. Fisher further reported that he had been

terminated from his food service department position, and that he was living in fear for his

personal safety. Fisher claims that Dr. Romanow did not take him seriously and reported that

she believed Fisher was attempting to manipulate her.


                                                  5
III.   Fisher’s Conduct Report

       Fisher was frustrated that no one was responding to his complaints of harassment to his

satisfaction; so he decided to take matters into his own hands. On March 29, 2016, Fisher

submitted an anonymous Interview Request to NLCI staff in which he falsely reported that the

two individuals about whom Fisher had complained to Dr. Romanow: (1) were planning to have

Fisher beaten or raped; (2) may have been planning to take NLCI staff hostage; and (3)

possessed weapons that they planned to use against staff. Not surprisingly, NLCI staff acted

quickly to discover who had sent this request and found that it had been Fisher. Fisher admitted

making the false allegations, claiming that he had no other option since NLCI staff was ignoring

his complaints about sexual harassment.

       On April 1, 2016, NLCI staff charged Fisher in a conduct report with violations of Wis.

Admin. Code § DOC 303.31, Lying, and § DOC 303.33, Disruptive Conduct.                   Fisher

acknowledged his guilt and accepted his sentence of 120 days in disciplinary separation in a

summary disposition of the conduct report.




IV.    Fisher’s Requests for Special Placement and/or Transfer

       Starting in April, Fisher began submitting Psychological Services Requests (PSRs), in

which he asked for attention for his “fast growing” psychological problems. Fisher met with a

psychologist, Dr. Murphy on April 11 and reported his sexual harassment complaints and his

desire to be transferred to another facility. Apparently Dr. Murphy made some suggestions to

Fisher about how to deal with these issues. On April 11, 2016, Fisher submitted a four-page

time line of the sexual harassment he had endured at NLCI. This time line went to Ms. Baldwin,


                                               6
who was involved in reclassifying inmates at NLCI. Also, on April 14, 2016, Fisher submitted

a Special Placement Need (SPN) request with a social worker named Ashley, and a similar

request with NLCI’s Security Director.

       Fisher received a response from Baldwin on April 14, 2016. She instructed him to submit

a form for early consideration of reclassification, in which he could detail his allegations of sexual

harassment and retaliation. On April 27, 2016, Fisher learned that his SPN request was under

review. On May 3, Fladhammer interviewed Fisher about his allegations, in particular focusing

on CO Vanbeak’s comment about Fisher.             Fladhammer informed Fisher that Vanbeak’s

comment had become the subject of a PREA investigation. Before the interview ended, Fisher

told Fladhammer that he had been fired from his food service department job in retaliation for

his previous PREA complaint. In particular, Fisher told her that the poor work evaluation that

staff used to justify his termination occurred shortly after his complaint and stood in contrast

to his prior “above average” performance review.

       On May 4, 2016, Captain Ralph interviewed Fisher about Vanbeak and told him he

would not be getting an SPN, and that if he had it his way, Fisher would be buried in a hole.

Ralph went further, telling Fisher that he knew that Fisher had complained about sexual

harassment at other institutions and that his complaints simply wouldn’t be tolerated at NLCI.

Fisher’s SPN request was officially denied the next day. On May 11, 2016, Fisher learned that

his early reclassification was also denied.

       On May 17, 2016, Fisher submitted a status request to Fladhammer, inquiring into the

status of her PREA investigation of CO Vanbeak. Fladhammer responded that it had not been

resolved. That same day, Fisher sent a grievance to Wisconsin Department of Corrections



                                                  7
Deputy Secretary Cathy Jess, complaining about the harassment he’d been enduring at NLCI.

On June 3, 2016, Fisher received a response to his letter to Jess from Warden Douma. In that

letter, Warden Douma recounted that NLCI staff had investigated his allegations of harassment

and determined them to be unsubstantiated. Douma also wrote that as a result of Fisher’s

complaints about Vanbeak, a second investigation was ongoing. Finally, Douma concluded that

Fisher’s SPN request was appropriately denied because staff investigated and was unable to find

any evidence confirming that Fisher was being harassed or threatened.




V.     Fisher’s Transfer to a Maximum Security Institution

       At some point in May of 2016, Security Director Fuchs referred Fisher for a

reclassification. Fuchs believed that Fisher should be transferred as a result of the conduct report

arising from his false report of an imminent attack against staff. On May 26, 2016, Fisher’s

social worker, Ashley, interviewed him as a part of the reclassification process. Fisher agreed that

a transfer was appropriate, and he requested placement in another medium security institution

that would allow him to work in food service. (See dkt. 1-1 at 25.) Ashley recommended that

Fisher retain his medium security custody classification and that he be transferred to a medium

security institution that could accommodate his SPN and programming needs.

       On June 1, Fisher attended a reclassification hearing before NLCI’s Reclassification

Committee consisting of NLCI employees Baldwin, Washtas, and Renteria. The results of this

hearing are memorialized in an Inmate Classification Report. (Dkt. 1-1 at 26-27.) The

committee unanimously agreed that Fisher should not remain at NLCI, but it could not reach

a unanimous conclusion as to whether to keep Fisher at the medium security level. Some


                                                 8
committee members–the report does not specify who–believed that Fisher should be reclassified

to maximum security level based on his overall conduct, poor adjustment, short time in the

community, and the nature and severity of the conduct report. Other committee members

believed Fisher should remain at medium custody level because they found credible Fisher’s

allegations of harassment and they wanted further investigation of the two inmates whom Fisher

claimed harassed him. On June 15, 2016, G. Konitzer served as a tie-breaker and concluded that

maximum security placement was appropriate:

              Inmate Fischer has a history of lying in an attempt to disparage
              others as a ploy to advance his interests. The inmate’s contrived
              report that other inmates were going to take a staff hostage clearly
              disrupted institution operations and required response measures
              to ensure staff safety. Although inmate Fischer acknowledges that
              he wrote the letter containing an untruthful report, there is no
              indication that he appreciates the wrongfulness of his actions.

              The committee does not find that the discipline imposed will have
              a corrective influence to the degree needed to retain in medium
              custody. He has a pattern of victimizing individuals that he has
              had some form of relationship with that becomes conflicted. He
              cannot be trusted to not report to similar actions in the future.

              Maximum custody placement at Any Maximum Security Site is
              recommended to manage the risk of further misconduct that he
              presents. A one year recall period is also continued.

(Dkt. 1-1 at 27.) Fisher learned about that decision that same day.




                                               9
                                            OPINION

       Fisher specifically seeks to proceed on First Amendment retaliation claims related to his

February 2016 termination from the food service department and to his June 2016

reclassification and transfer to a maximum security institution.




I.     Eighth Amendment; Vanbeak’s Alleged Disparaging Remark

       Although Fisher does not cite to the Eighth Amendment in his complaint, I am sua sponte

considering whether his allegations would support such a constitutional claim. I conclude that

they do not.

       Construing his allegations liberally, it may be that Fisher believes that defendants violated

his Eighth Amendment rights by failing to protect him from harm. To succeed on such a claim,

a plaintiff must prove that (1) he faced a “substantial risk of serious harm” and (2) the identified

prison officials acted with “deliberate indifference” toward that risk. Farmer v. Brennan, 511 U.S.

825, 834 (1994). Here, however, Fisher has not alleged that he actually was harmed as a result

of defendants’ handling of his reports of sexual harassment. Furthermore, Fisher has not alleged

sufficient facts to support an inference that any of the defendants recklessly disregarded his

complaints about sexual harassment.         Rather, Fisher reports that Ritchart, Sutton, and

Fladhammer all were involved in initiating PREA investigations related to Fisher’s complaints

of sexual harassment and that they separated Fisher from the food service department while

investigating. Further, in June 2016, Douma responded to Fisher’s complaint about how NLCI

staff were handling his sexual harassment complaints by recounting the many steps that staff had

taken to investigate Fisher’s claims, reminding Fisher that the investigation into Vanbeak’s



                                                10
comment was ongoing. Given that Fisher has not alleged that any of the defendants were aware

of any ongoing risk of harm – and more importantly, that Fisher was never actually assaulted –

none of these allegations support an inference of deliberate indifference.

       Similarly, while Fisher names Vanbeak as a defendant, Fisher’s only allegation against

him is the inappropriate comment he made about Fisher. Prisoners have no constitutional right

to be free of inappropriate comments from prison staff or other prisoners. DeWalt v. Carter, 224

F.3d 607, 618 (7th Cir. 2000). Therefore, Fisher may not proceed against Vanbeak.




II.    First Amendment Retaliation

       Fisher claims that various defendants retaliated against him because of his complaints

that he was being sexually harassed. To state a claim for retaliation under the First Amendment

against a defendant, Fisher must identify: (1) the constitutionally protected activity; (2) one or

more retaliatory actions taken by the defendant that would deter a person of “ordinary firmness”

from engaging in the protected activity in the future; and (3) sufficient facts to make it plausible

to infer that the plaintiff’s protected activity was one of the reasons defendant took the action

against him. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v. Mason, 542

F.3d 545, 551 (7th Cir. 2008)). If the plaintiff is able to prove that an improper purpose was

a motivating factor, then the burden shifts to the defendant to prove by a preponderance of the

evidence that the same actions would have occurred in the absence of the protected conduct.

Spiegla v. Hull, 371 F.3d 928, 942-43 (7th Cir. 2004).

       As to both Fisher’s termination from his job and his transfer to a maximum security

prison, for the purposes of screening, I accept as truthful Fisher’s complaints of sexual



                                                11
harassment in his PREA complaint and in his grievances. Also for screening purposes, I accept

that Fisher’s termination from his job and his transfer to a maximum security institution would

deter a prisoner of reasonable firmness from complaining about harassment in the future. Thus,

the question to be answered for both of these adverse actions is whether Fisher’s allegations are

sufficient for him to proceed against the named defendants.




       A.     Job Termination

       The only defendant involved in Fisher’s termination was Ritchart. The attachments to

Fisher’s complaint show that in February of 2016, Ritchart concluded that termination was

appropriate for two reasons, one of which was because Fisher was found guilty of the job-related

charge of possessing stolen kitchen property and of lying, charges that Fisher did not contest.

(The second reason was Fisher’s unsatisfactory performance evaluation.)

       Typically in this circumstance, I would allow this claim to proceed past screening for fact-

finding related to Ritchart’s motivations. Fisher’s case, however, is atypical because Fisher has

pled himself out of court. If I granted Fisher leave to proceed on this claim, then all Ritchart

would need to do to defeat this claim would be to point to Fisher’s allegations and the

documents that Fisher attached to his complaint.         Under written prison policy, Fisher’s

conviction of a conduct report for possessing property stolen from his job site constituted an

explicit ground for his termination. Fisher has not alleged that he was innocent of the charge

in the conduct report; in fact, he did not even contest the charge at the time.

       Giving Fisher the benefit of all inferences to which he is entitled and looking solely at

Fisher’s allegations and the attachments to his complaint, I conclude that it would be



                                               12
unreasonable to infer that Ritchart was unjustified in terminating Fisher, even taking into

account her knowledge of and reported skepticism toward Fisher’s sexual harassment complaints.

Put another way, Fisher’s complaint and its attachments establish that Ritchart had a legally

sufficient basis to fire Fisher in the absence of his protected conduct. See, e.g., Tamayo v.

Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008)(“A plaintiff pleads himself out of court when

it would be necessary to contradict the complaint in order to prevail on the merits”) (citation

and quotation marks omitted); Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007) (“[A]

plaintiff may unwittingly plead himself out of court by alleging facts that preclude recovery.”);

McCready v. eBay, Inc., 453 F.3d 882, 888 (7th Cir. 2006) (“if a plaintiff pleads facts which show

he has no claim, then he has pled himself out of court”).

       Perhaps it goes without saying that this conclusion is a universal solvent on this claim:

Fisher may not proceed against any defendant. To play out the hand, although Goodman may

have been involved in resolving Fisher’s grievance about his termination, Fisher has not alleged,

and his attachments to his complaint do not suggest, that Goodman knew that Fisher had been

complaining about sexual harassment. Accordingly, it would be unreasonable to infer that

Goodman’s recommended dismissal of Fisher’s grievance was intended to punish Fisher’s

constitutionally protected activity. Finally, since no other named defendants were involved in

terminating his position in the food service department, Fisher may not proceed against any

other defendant. Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“[I]ndividual liability

under § 1983 requires personal involvement in the alleged constitutional violations.”).




                                               13
       B.     Transfer to Maximum Security Institution

       The operative question here is whether Fisher has alleged facts as to each defendant that

would give rise to a reasonable inference that any of them facilitated his transfer to a maximum

security institution to punish him for lodging legitimate complaints about sexual harassment.

       This is where this claim falls apart. Fisher’s first problem is that, as noted above, liability

under § 1983 requires personal involvement. None of the named defendants was involved in

transferring Fisher to a maximum security institution. See Minix, 597 F.3d at 833-34. It was

Reclassification Committee members Baldwin, Washetas, Renteria, and Konitzer, who made the

determination to transfer Fisher to a maximum security facility. Fisher has not named any of

these people as defendants in this lawsuit.

       While there might have been more appropriate defendants, Fisher’s got a problem: he

does not dispute the content of the documents he has attached to his verified complaint, and

those documents establish that the decision to transfer him to maximum security was based on

Fisher’s admitted lies implicating staff safety and institution security. Given that Fisher has

affirmatively alleged that he submitted a highly alarming false Interview Request, the committee

members easily could defeat this claim by pointing to the determination by the majority of the

committee members that the security risk Fisher posed justified his transfer to maximum

security, regardless of any motivation to punish him for complaining about harassment. See

Spiegla, 371 F.3d at 942-43. Accordingly, since Fisher has no reasonable basis to proceed past

screening on a retaliation claim against any conceivable defendant, I am dismissing this

complaint.




                                                 14
                                      ORDER

IT IS ORDERED that:

1.     This case is DISMISSED with prejudice for plaintiff Christopher Fisher’s failure
       to state a claim upon which relief can be granted. The clerk of court is directed
       to enter judgment and close this case.

2.     Plaintiff is assessed a strike in accordance with 28 U.S.C. § 1915(g) (barring a
       prisoner with three or more “strikes” or dismissals for filing a civil action or appeal
       that is frivolous, malicious, or fails to state a claim from bringing any more actions
       or appeals in forma pauperis unless he is in imminent danger of serious physical
       injury).


Entered this 28th day of January, 2019.

                                      BY THE COURT:

                                      /s/

                                      STEPHEN L. CROCKER
                                      Magistrate Judge




                                            15
